Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 12 is withdrawn in view of the amendment thereto.

Drawings
The objections to the drawings are withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 112
The 112 rejections to claims 13 and 17 are withdrawn in view of the amendments thereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Hairston (46,750) on 3/10/2021.

The application has been amended as follows: 

Claim 9. (Currently Amended): The communication module of claim 1, wherein either one or both of the second heat radiation frame and the third heat radiation frame includes an extension portion having at least a part that is disposed inside the module substrate, and
wherein an edge of the extension portion is formed in a hook shape and the edge of the hook shape penetrates into the module substrate and is disposed on the first surface of the module substrate.

Allowable Subject Matter
Claims 1-10, 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-10, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “wherein at least one of the plurality of external connection electrodes is disposed between the second heat radiation frame and the third heat radiation frame”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

While Weeber teaches many of the limitations of claim 1 as per page 5 of the non-final office action, and further Weeber teaches a third heat radiation frame (180) mounted on the second side of the substrate and spaced apart from the second heat radiation frame (See Fig 1), neither Weeber nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 1.

With respect to claims 12-14, 16, the allowability resides in the overall structure of the device as recited in independent claim 12 and at least in part because claim 12 recites, “a unit substrate comprising a connection pad disposed on a first surface of the unit substrate and bonded to at least one of the external connection electrodes, and an accommodation portion configured to accommodate the second heat radiation frame and the third heat radiation frame, wherein the second heat radiation frame and the third heat radiation frame are spaced apart from each other, and wherein at least one of the external connection electrodes is disposed between the second heat radiation frame and the third heat radiation frame”.
The aforementioned limitations in combination with all remaining limitations of claim 12 are believed to render said claim 12 and all claims dependent therefrom patentable over the art of record.

While Weeber teaches many of the limitations of claim 12 as per page 5 of the non-final office action, and further Weeber teaches a third heat radiation frame (180) mounted on the second side of the substrate and spaced apart from the second heat radiation frame (See Fig 1), neither Weeber nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 12.

With respect to claim 15, the allowability resides in the overall structure of the device as recited in independent claim 15 and at least in part because claim 15 recites, “a thermal interface material (TIM) interposed between at least one of the one or more second communication elements and the heat radiation pad, the (TIM) having a first surface in contact with the at least one of the one or more second communication elements and a second surface in contact with the heat radiation pad”.
The aforementioned limitations in combination with all remaining limitations of claim 15 are believed to render said claim 15 patentable over the art of record.

While Choi teaches many of the limitations of claim 15 as per pages 6-7 of the non-final office action, neither Choi nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835